DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the:
First/second predetermined threshold must be shown or the feature(s) canceled from claims 1 and 4.
First/second predetermined length of time must be shown or the feature(s) canceled from claim 2.
 No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “desired and generally” in claims 1-3 and 6, respectively, is a relative term which renders the claim indefinite. The term “desired and generally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claims 4, 5 and 7-10 are rejected based upon dependency from a rejected claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-4, 8, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fracas et al (US 20150272391 A1).
Regarding claim 1, Fracas teaches an enclosed unit for thawing a food product (food thawing cabinet 100), comprising: a housing defining a food storage compartment (food compartment 105) and an auxiliary compartment (heating compartment 109, figure 7), the food storage compartment defined by a plurality of walls including top and bottom walls, right and left walls, and a back wall (food compartment 105 has a top, bottom, left, right, and an inside wall, as shown on figure 7), the food storage compartment has a front opening (front opening of food compartment 105, figure 7), which can be selectively enclosed or opened with at least one door (food thawing cabinet has a chamber that may be closed by a door, pg1 paragraph 0013); the housing encloses a refrigeration system (top chamber 103 housing a refrigeration circuit, pg1 paragraph 0014) with an evaporator (evaporator 102) disposed within an auxiliary compartment (within top chamber 103, figure 7), the auxiliary compartment (109) further comprising a plurality of heaters (heaters 106) an air flow path is provided between the food storage compartment and the auxiliary compartment (top chamber 103 and the heating compartment 109 are in fluid communication with the food compartment 105, pg1 paragraph 0014) a fan (fan 104) disposed within a suction aperture within one of the plurality of walls (disposed on top wall of chamber 109, figure 7), wherein the fan (104) takes suction (figure 7) from the food storage compartment (105) and exhausts air (figure 7) into the auxiliary compartment (109) where air passes across the evaporator (102) and across (figure 7) one or more of the plurality of heaters (106), one or more of the plurality of walls includes a plurality of return apertures through which air flows after passing across the evaporator and across one or more of the plurality of heaters (air returns along the inner side wall of compartment 105 that allow air to enter again, as illustrated below on figure 7); further comprising a controller (controller 50) and a temperature sensor (temperature probe 42) ; the temperature sensor (42) disposed to measure the temperature of air within (representative pattern of the temperature of the circulating air flow, e.g. detected by the temperature sensor 42, pg6 paragraph 0149 and as shown on figure 4) the housing (105), the controller (50) receiving the measured temperature (as shown on figure 4) from the temperature sensor (42) and comparing the measured temperature (figure 4) to a nominal air temperature established within a recipe (pulse width modulation operates the fan to control the airflow rate to be easily adjusted to the features of the product being stored or thawed, pg5 paragraph 0134); wherein when the measured air temperature (curved line depicted as the temperature, figure 4) is below the air temperature (setpoint ST, as shown on figure 4) by at least a first predetermined threshold (threshold LT), the controller (50) energizes the plurality of heaters (40, H1 and H2, figure 4) and deenergizes the refrigeration system (compressor 31 is switched off, and evaporator 37 stops cooling down, therefore deenergizing the refrigeration system, pg6 paragraph 0154) if it was currently operating (thawing mode described in pg5 paragraphs 0131-0134), and when the measured temperature is above the air temperature (when the detected temperature rises above the setpoint—namely when the temperature passes point D, the compressor 31 is switched on, thus the evaporator 37 cools down, when the detected temperature rises above a high threshold HT above the setpoint ST, namely when the temperature passes point E, pg6 paragraph 0152-0153) by at least a second predetermined threshold (threshold HT) the controller energizes the refrigeration system and deenergizes the plurality of heaters (the heater 40 is switched off—controls H1 and H2 are low, pg6 paragraph 0152) if they were currently operating (holding mode described in pg5 paragraphs 0131-0134).

    PNG
    media_image1.png
    675
    459
    media_image1.png
    Greyscale


Regarding claim 2, Fracas teaches wherein the recipe is established with a plurality of different nominal air temperatures (HT, LT, and ST, figure 4) that decrease from an initial highest air temperature (threshold HT) to a final nominal air temperature (threshold LT), wherein the recipe maintains each different nominal air temperature for a predetermined length of time (as t, as shown on figure 4) before moving to the next nominal air temperature (shown as ST, figure 4) that is below the previous nominal air temperature (shown as HT, figure 4) until reaching the final nominal air temperature (threshold LT, figure 4).
Regarding claim 3, Fracas teaches wherein the final nominal air temperature is below 40 degrees Fahrenheit (in holding mode, storage temperature in cabinet 1 ranges from 0C-5C, therefore below 40F, pg6 paragraph 0143).
Regarding claim 4, wherein the first predetermined threshold is 3 degrees Fahrenheit and the second predetermined threshold is 1-degree Fahrenheit (the cabinet 1 is preferably designed to accept product to be thawed at a frozen temperature ranging between −20° C. and −18° C, pg6 paragraph 0144. While the thresholds are not 3 degrees Fahrenheit and 1- degree Fahrenheit, respectively, the range as disclosed in the teachings of Fracas would have been predictable to one of the ordinary skill in the art and achieve predictable results). 
Regarding claim 8, Fracas teaches wherein the temperatures sensor (temperature sensor 42 of Fracas) is disposed adjacent to the fan (adjacent to fan 21, as shown on figure 1 of Fracas).
Regarding claim 9, Fracas teaches wherein the fan (fan 21 of Fracas) continuously operates during operation of the enclosed unit (fan 21 is operated in unit for two modes, holding and thawing mode, and in holding mode it is operated at 40%, and in thawing mode it is operated at 100%, therefore fan 21 is continuously operated, pg6 paragraphs 0142-0146 of Fracas).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fracas et al (US 20150272391 A1) in view of Deumier et al (US 20170188608 A1) and Neidhardt (US 3976122 A).
Regarding claim 5, Fracas teaches the invention as described above but fail to teach wherein the evaporator comprises a first plurality of tubes that are disposed horizontally in the air flow path to a left side of the fan and a second plurality of tubes that are disposed horizontally in the air flow path to the right side of the fan, and the plurality of heaters comprises a first heater that is disposed downstream of the first plurality of tubes in the air flow path to the left side of the fan and a second heater that is disposed downstream of the second plurality of tubes in the air flow path to the right side of the fan.
However, Deumier teaches wherein the evaporator (heat exchangers 40 of Deumier) comprises a first plurality of tubes (first set of tubes 41 of Deumier) that are disposed horizontally (figure 2 of Deumier) in the air flow path (within chamber 12 of Deumier) to a left side of the fan (left side of fan 60 of Deumier) and a second plurality of tubes (second set of tubes 41 of Deumier) that are disposed horizontally (figure 2 of Deumier) in the air flow path (within chamber 12 of Deumier) to the right side of the fan (right side of fan 60 of Deumier).
Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the food thawing cabinet in the teachings of Fracas to include wherein the evaporator comprises a first plurality of tubes that are disposed horizontally in the air flow path to a left side of the fan and a second plurality of tubes that are disposed horizontally in the air flow path to the right side of the fan in view of the teachings of Deumier to provide heaters in the air flow path that warm the air going to the chamber for thawing purposes. 
The combined teachings teach the invention as described above but fail to teach plurality of heaters comprises a first heater that is disposed downstream of the first plurality of tubes in the air flow path to the left side of the fan and a second heater that is disposed downstream of the second plurality of tubes in the air flow path to the right side of the fan.
However, Neidhardt teaches plurality of heaters comprises a first heater (heater 70 of Neidhardt) that is disposed downstream of the first plurality of tubes (downstream of first evaporator tubes, as illustrated below on figure 3 of Neidhardt) in the air flow path (via opening 55, as shown on figure 3 of Neidhardt) to the left side of the fan (located to the left of fan 52, as shown on figure 3 of Neidhardt) and a second heater (heater 71 of Neidhardt) that is disposed downstream of the second plurality of tubes (downstream of second evaporator tubes, as illustrated below on figure 3 of Neidhardt) in the air flow path (via opening 56, as shown on figure 3 of Neidhardt) to the right side of the fan (located to the right of fan 52, as shown on figure 3 of Neidhardt).

    PNG
    media_image2.png
    500
    435
    media_image2.png
    Greyscale

Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the food thawing cabinet in the combined teachings to include plurality of heaters comprises a first heater that is disposed downstream of the first plurality of tubes in the air flow path to the left side of the fan and a second heater that is disposed downstream of the second plurality of tubes in the air flow path to the right side of the fan in view of the teachings of Neidhardt to improve the heat transfer characteristics in order to thaw the food quickly by having two heaters in their respective air flow paths. 
Claim 6, 7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fracas et al (US 20150272391 A1) in view of Deumier et al (US 20170188608 A1), Neidhardt (US 3976122 A) and in further view of Bigott et al (US 20170273314 A1).
	Regarding claim 6, the combined teachings teach the invention as described above but fail to teach wherein each of the first and second heaters have a sinusoidal shape.
	However, Bigott teaches wherein each of the first and second heaters (heaters 73 and 75) of Bigott) have a sinusoidal shape (in a sinusoidal shape, as shown on figure 8 of Bigott). 
	Therefore, it would have been obvious to a person skilled in the art before the effective filing date to modify the food thawing cabinet in the combined teachings to include each of the first and second heaters have a sinusoidal shape in view of the teachings of Bigott to increase the surface area of heating for thawing purposes. 
Regarding claim 7, the combined teachings teach wherein each of the first and second heaters (heaters 73 and 75 of Bigott) extend for a length that is less than a length of air flow that leaves the evaporator (cooled air is delivered from the refrigeration system 141 via a cool air conduit 157 having an inlet end 157A connected to the refrigeration housing 143 and an outlet end 157B in communication with the rear, upper portion of the duct system 53, therefore heaters 73 and 75 extend for a length less than the air flow that flows through duct system 53, as described in pg5 paragraph 0066 and shown on figure 8 of Bigott).
Regarding claim 10, wherein each of the first and second heaters (heater 73 and 65 of Bigott) have a planar shape (heaters are formed in a flat manner, as shown on figure 8 of Bigott).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIO ANTONIO DELEON whose telephone number is (571)272-8687. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry Daryl Fletcher can be reached on 571-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DARIO ANTONIO DELEON/Examiner, Art Unit 3763                                                                                                                                                                                                        
/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763